ORDER
PER CURIAM.
Robbie H. Eastman (Wife) appeals from the trial court’s judgment dissolving her marriage to Horace L. Eastman (Husband). Wife argues the trial court erred in (1) entering a division of property which left Wife and Husband as joint owners of a closely held family corporation, H & R Alarms, Inc., because there were no unusual circumstances supporting such a division; and (2) failing to value the stock of H & R A arms, Inc., failing to value real estate owned by the parties at or near the time of the hearing, and failing to take into account the economic circumstances of the parties at the time the division became effective. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).